MEMORANDUM OPINION

No. 04-09-00059-CV

IN THE INTEREST OF B.I., et al., Children

From the 225th Judicial District Court, Bexar County, Texas
Trial Court No. 2007-PA-02085
Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting: 	Catherine Stone, Chief Justice
		Karen Angelini, Justice
		Marialyn Barnard, Justice

Delivered and Filed:   May 20, 2009

DISMISSED
	This is an appeal from a judgment terminating appellant's parental rights.  The trial court
found the points on which appellant states she intends to appeal to be frivolous.  See Tex. Fam.
Code Ann. § 263.405(c),(d)(3).  The trial court also found that appellant is not indigent.  We
ordered appellant to file a brief on the issue of whether the appeal is frivolous by March 4, 2009. 
See id. § 263.405(d).  We further ordered appellant to provide proof that the filing fee in the amount
of $175 was paid by March 23, 2009.  
	After appellant failed to respond to either of our orders, we ordered appellant to: (1) file an
appellant's brief challenging the trial court's finding that her appeal is frivolous; and (2) file an
appellant's brief challenging the trial court's finding that she is not indigent or pay the filing fee. 
Our order stated that if appellant failed to respond to our order no later than April 13, 2009, the
appeal would be dismissed.   See Tex. R. App. P. 5, 42.3(c).  Appellant did not respond.  The appeal
is dismissed.
							PER CURIAM